Citation Nr: 1512870	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for chest pain.  

3.  Entitlement to service connection for acquired psychiatric disorder, to include PTSD.  

4.  Entitlement to service connection for chest pain, to include as secondary to acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant & Mother


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to March 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in August 2013; a transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for acquired psychiatric disorder (on de novo review) and chest pain (on de novo review) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 1999 rating decision denied service connection for an acquired psychiatric disorder, based essentially on findings that no permanent residual or chronic disability was shown.  

2.  Evidence received since the November 1999 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed November 1999 rating decision denied service connection for chest pain, based essentially on findings that no permanent residual or chronic disability was shown.  

4.  Evidence received since the November 1999 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for chest pain, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying the claim for service connection for acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The November 1999 rating decision denying the claim for service connection for chest pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

4.  New and material evidence has been received to reopen the claim of service connection for chest pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of service connection for acquired psychiatric disorder and chest pain.  As such, no discussion of VA's duty to notify and assist is necessary regarding those matters.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted  by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a November 1999 rating decision denied the Veteran's claim for service connection for acquired psychiatric disorder and chest pain, based on findings that no permanent residual or chronic disability was shown.  The evidence in the record at the time included the Veteran's service treatment records that revealed diagnoses of panic disorder with depressive symptoms, and chest wall pain, with no indications of underlying cardiac, pulmonary, or gastrointestinal involvement.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issues was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the November 1999 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.202, 20.1103.  The instant claim for service connection was received in October 2009.  

Since the November 1999 rating decision, the Veteran has submitted additional evidence, including VA treatment records and VA examination reports showing diagnoses of anxiety disorder, depressive disorder, and schizophrenia, as well as complaints of chest pain.  In addition, the Veteran has reported, and the RO has conceded, that during service, after drinking with a group, one of them offered to take her to her room, and she woke up to him raping her.  At the August 2013 Travel Board hearing, the Veteran testified that she has experienced significant symptoms of anxiety and depression since service, as well as periodic chest pain since service, and the contention that the chest pain is a psychosomatic symptom of her psychiatric disorder.  This evidence is new, in that it was not previously of record at the time of the November 1999 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for acquired psychiatric disorder and chest pain.  



ORDER

New and material evidence having been received, the claims of service connection for acquired psychiatric disorder and chest pain are reopened, and to this extent only, the appeals are granted.  


REMAND

After careful review of the record, the Board finds that the Veteran's claims of service connection for acquired psychiatric disorder and chest pain must be remanded for further development.  

The Veteran contends that the symptoms of her psychiatric disorder were caused by military sexual trauma.  The Veteran's service treatment records do not document an assault.  Nonetheless, the RO has conceded that the Veteran suffered a military sexual trauma based on her in-service diagnosis of panic disorder with depressive symptoms.  See July 2010 rating decision.  The post-service evidence includes various psychiatric diagnoses, and more recently a diagnosis of schizophrenia on April 2013 VA examination.  The Veteran contends that she has experienced recurrence of symptomatology since the military sexual trauma, particularly her anxiety and depression.  See August 2013 Travel Board hearing transcript.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran has been provided several VA examinations.  On December 2009 VA examination, it was found that the Veteran did not meet the criteria for a diagnosis of PTSD, and a diagnosis of psychosis, not otherwise specified (NOS), was provided.  In a June 2010 medical opinion, a diagnosis of schizophrenia/psychosis NOS was provided, and it was opined that it was less likely than not any anxiety symptoms present are a result or progression of the panic disorder with anxiety shown in service or due to the military sexual trauma as the symptoms have been presenting themselves in the last couple of years.  Notably, the post-service treatment records show mental health treatment as early as 1999.  And on April 2013 VA examination, a diagnosis of schizophrenia was provided, it was determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD, and opined that the onset of the Veteran's schizophrenia could not be determined without resorting to speculation; no reasoning was given as to the reason for why a determination as to the onset of the symptoms and its connection to her service could not be given.    

After review of the evidence of record, the Board finds that the Veteran should be afforded another examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In regards to the claim of service connection for chest pain, the Veteran denied being diagnosed with an underlying disability for her symptoms, but has asserted that the chest pain may be a psychosomatic symptom of her acquired psychiatric disorder.  See August 2013 Travel Board hearing.  Such theory of entitlement has not been addressed, and as the matter of entitlement to service connection for an acquired psychiatric disorder remains on appeal, appellate consideration of entitlement to chest pain is deferred pending resolution of the claim for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who have treated the Veteran for her psychiatric problems since 2011, including from Lashtau Counseling.  After securing any necessary releases, such records should be associated with the claims file.  

2. Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service psychiatric disorder and associated symptomatology.  She should be provided an appropriate amount of time to submit this lay evidence.  

3. After obtaining any additional records to the extent possible, the Veteran should be afforded a new VA psychiatric examination to determine and etiology of the Veteran's psychiatric disorders, to include PTSD, if diagnosed.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  As to each psychiatric diagnosis other than PTSD found to be present, the examiner should opine as to whether it is at least as likely as not that any psychiatric disorder found had its onset in service, to include the Veteran's lay statements of recurrence of symptomatology since service.  

With respect to any diagnosis of PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include the conceded military sexual trauma.  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's chest pain is a psychosomatic symptom of her psychiatric disorder.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


